               Case 21-20564-tnw                  Doc 1         Filed 07/21/21 Entered 07/21/21 15:57:57                                Desc Main
                                                                Document     Page 1 of 14

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF KENTUCKY

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Richard                                                          Kimberly
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        W.                                                               A.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Clemons                                                          Clemons
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3478                                                      xxx-xx-2074
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
               Case 21-20564-tnw                Doc 1       Filed 07/21/21 Entered 07/21/21 15:57:57                              Desc Main
                                                            Document     Page 2 of 14
Debtor 1   Richard W. Clemons
Debtor 2   Kimberly A. Clemons                                                                       Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 303 W Main St
                                 Warsaw, KY 41095
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Gallatin
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 PO Box 361
                                 Warsaw, KY 41095
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
               Case 21-20564-tnw                Doc 1         Filed 07/21/21 Entered 07/21/21 15:57:57                                Desc Main
                                                              Document     Page 3 of 14
Debtor 1    Richard W. Clemons
Debtor 2    Kimberly A. Clemons                                                                           Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                                          Eastern District of
                                                          Kentucky - Covington
                                              District    Division                      When     2/27/21                Case number      21-20162-tnw
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 21-20564-tnw                 Doc 1         Filed 07/21/21 Entered 07/21/21 15:57:57                             Desc Main
                                                               Document     Page 4 of 14
Debtor 1    Richard W. Clemons
Debtor 2    Kimberly A. Clemons                                                                            Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
               Case 21-20564-tnw                  Doc 1        Filed 07/21/21 Entered 07/21/21 15:57:57                            Desc Main
                                                               Document     Page 5 of 14
Debtor 1    Richard W. Clemons
Debtor 2    Kimberly A. Clemons                                                                        Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
               Case 21-20564-tnw                Doc 1       Filed 07/21/21 Entered 07/21/21 15:57:57                                    Desc Main
                                                            Document     Page 6 of 14
Debtor 1    Richard W. Clemons
Debtor 2    Kimberly A. Clemons                                                                           Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Richard W. Clemons                                            /s/ Kimberly A. Clemons
                                 Richard W. Clemons                                                Kimberly A. Clemons
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     July 19, 2021                                     Executed on     July 19, 2021
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              Case 21-20564-tnw                   Doc 1          Filed 07/21/21 Entered 07/21/21 15:57:57                           Desc Main
                                                                 Document     Page 7 of 14
Debtor 1   Richard W. Clemons
Debtor 2   Kimberly A. Clemons                                                                            Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Dolores L. Dennery                                             Date         July 19, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Dolores L. Dennery 97033
                                Printed name

                                Dennery, PLLC
                                Firm name

                                P.O. Box 121241
                                Covington, KY 41012
                                Number, Street, City, State & ZIP Code

                                Contact phone     859-409-5406                               Email address         dolores@dennerypllc.com
                                97033 KY
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
    Case 21-20564-tnw   Doc 1   Filed 07/21/21 Entered 07/21/21 15:57:57   Desc Main
                                Document     Page 8 of 14


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        AVANT
                        222 N. LASALLE ST
                        CHICAGO IL 60601


                        Boone County Water District
                        2475 Burlington Pike
                        Burlington KY 41005-0018


                        Brickhouse OpCo I LLC
                        4053 Maple Road Suite 122
                        Amherst NY 14226


                        Calvary SPV I, LLC
                        500 Summit Lake Drive, Ste. 400
                        Valhalla NY 10595


                        Capital One
                        c/o American InfoSource
                        Oklahoma City OK 73118


                        CAPITAL ONE BANK USA NA
                        PO BOX 31293
                        SALT LAKE CITY UT 84131


                        CCS/FIRST SAVINGS BANK
                        500 EAST 60TH ST NORTH
                        SIOUX FALLS SD 57104


                        Ceruleans Credit Card
                        P.O. Box 3220
                        Buffalo NY 14240-3220


                        CONSUMER PORTFOLIO SVC
                        PO Box 57071
                        Irvine CA 92619


                        Continental Finance Company
                        P.O. Box 6812
                        Carol Stream IL 60197-6812


                        Convergent Outsourcing, Inc.
                        800 SW 39th Street
                        PO Box 9004
                        Renton WA 98057
Case 21-20564-tnw   Doc 1   Filed 07/21/21 Entered 07/21/21 15:57:57   Desc Main
                            Document     Page 9 of 14



                    Credit Acceptance Corporation
                    25505 W Twelve Mile Rd
                    Southfield MI 48034


                    Credit Corp Solutions
                    c/o Quantum3 Group LLC
                    PO Box 788
                    Kirkland WA 98083


                    CREDITONEBNK
                    PO BOX 98872
                    LAS VEGAS NV 89193


                    DEPT OF ED/NAVIENT
                    PO BOX 9635
                    WILKES BARRE PA 18773


                    Dish Network
                    PO Box 94063
                    Palatine IL 60094-4063


                    DPT ED/SLM
                    PO BOX 9635
                    WILKES BARRE PA 18773


                    EAGLEFIN
                    PO Box 54927
                    Cincinnati OH 45254


                    EAGLEFINAN



                    ENHANCED RECOVERY CO L
                    PO BOX 57547
                    JACKSONVILLE FL 32241


                    Fifth Third Bank
                    5050 Kingsley Dr
                    Cincinnati OH 45227


                    FIRST INV SERVICING CO
                    380 INTERSTATE NORTH PKWY
                    ATLANTA GA 30339
Case 21-20564-tnw   Doc 1    Filed 07/21/21 Entered 07/21/21 15:57:57   Desc Main
                            Document      Page 10 of 14



                    FIRST PREMIER BANK
                    3820 N LOUISE AVE
                    SIOUX FALLS SD 57107


                    Gateway Community & Technical College
                    790 Thomas More Parkway
                    Ft Mitchell KY 41017


                    Glass Mountain Capital, LLC
                    1375 E. Woodfield Rd, Ste 400
                    Schaumburg IL 60173


                    Jason E. Taylor, Esq
                    PO Box 70069
                    Louisville KY 40270


                    Jefferson Capital System
                    PO Box 30281
                    Saint Cloud MN 56302


                    JPMCB CARD
                    PO BOX 30281
                    SALT LAKE CITY UT 84130


                    KAY JEWELERS
                    375 GHENT RD
                    AKRON OH 44333


                    Kohl's Peritus Portfolio Services
                    PO Box 141509
                    Irving TX 75014


                    KOHLS/CAPONE
                    PO BOX 3115
                    MILWAUKEE WI 53201


                    KY HIGHER EDUCATION AA
                    P.O. BOX 798
                    FRANKFORT KY 40602


                    KY HIGHER EDUCATION SL
                    PO BOX 24328
                    LOUISVILLE KY 40224
Case 21-20564-tnw   Doc 1    Filed 07/21/21 Entered 07/21/21 15:57:57   Desc Main
                            Document      Page 11 of 14



                    LENDING CLUB CORP
                    595 MARKET ST
                    SAN FRANCISCO CA 94105


                    LVNV FUNDING LLC
                    C/O RESURGENT CAPITAL SERVICES
                    PO Box 10587
                    Greenville SC 29603


                    LVNV FUNDING LLC
                    C/O RESURGENT CAPITAL SERVICES
                    GREENVILLE SC 29602


                    MARINER FINANCE
                    8211 TOWN CENTER DR
                    NOTTINGHAM MD 21236


                    McCluskey Automotive LLC
                    9024 Colerain Ave
                    Cincinnati OH 45251


                    MERRICK BANK CORP
                    c/o Resurgent Capital Services
                    PO Box 10368
                    Greenville SC 29603


                    MIDLAND CREDIT MANAGEMENT
                    320 EAST BIG BEAVER
                    TROY MI 48083


                    MIDLAND CREDIT MANAGEMENT
                    PO Box 2037
                    Warren MI 48090


                    Mobile Loans
                    PO Box 1409
                    Marksville LA 71351


                    NATIONAL CREDIT ADJUST
                    P.O. BOX 550
                    HUTCHINSON KS 67504


                    NAVIENT
                    PO BOX 9500
                    WILKES BARRE PA 18773
Case 21-20564-tnw   Doc 1    Filed 07/21/21 Entered 07/21/21 15:57:57   Desc Main
                            Document      Page 12 of 14



                    NAVIENT Solutions
                    PO BOX 9635
                    WILKES BARRE PA 18773


                    NCB MANAGEMENT SERVICE
                    1 ALLIED DRIVE
                    TREVOSE PA 19053


                    NCB Management Services, Inc.
                    PO Box 1099
                    Langhorne PA 19047


                    Orion Portfolio Services II LLC
                    c/o PRA Receivables Management, LLC
                    Norfolk VA 23541


                    Owen Electric
                    Main Office
                    8205 Highway 127 N
                    PO Box 400
                    Owenton KY 40359-0400


                    Phillip & Cohen Associates Ltd
                    Mail Stop: 146
                    1002 Justison St
                    Wilmington DE 19801


                    PLAIN GREEN
                    93 MACK ROAD SUITE 600
                    BOX ELDER MT 59521


                    Republic Bank & Trust Company
                    Elastic Payment Processing
                    PO Box 950276
                    Louisville KY 40295


                    RISE/FINWISE/EDS
                    4150 INTERNATIONAL PLAZA
                    FORT WORTH TX 76109


                    SALLIE MAE
                    PO BOX 9500
                    WILKES BARRE PA 18773
Case 21-20564-tnw   Doc 1    Filed 07/21/21 Entered 07/21/21 15:57:57   Desc Main
                            Document      Page 13 of 14



                    St. Elizabeth Healthcare
                    PO Box 630856
                    Cincinnati OH 45263-0856


                    St. Elizabeth Physicians
                    PO Box 630839
                    Cincinnati OH 45263-0839


                    SYNCB/JCP
                    PO BOX 965007
                    ORLANDO FL 32896


                    TBOM/CONTFIN
                    POB 8099
                    NEWARK DE 19714


                    TBOM/MILESTONE
                    PO BOX 4499
                    BEAVERTON OR 97076


                    TELECOM SELF-REPORTED
                    PO BOX 4500
                    ALLEN TX 75013


                    the Hartford
                    PO Box 660912
                    Dallas TX 75266


                    TRIDENT ASSET MANAGEME
                    10375 OLD ALABAMA ROAD CO
                    ALPHARETTA GA 30022


                    UTILITY SELF-REPORTED
                    PO BOX 4500
                    ALLEN TX 75013


                    Verizon
                    c/o American InfoSource
                    4515 N Santa Fe Ave
                    Oklahoma City OK 73118


                    WATERFALL REVENUE GROU
                    101 GROVERS MILL ROAD
                    LAWRENCEVILLE NJ 08648
Case 21-20564-tnw   Doc 1    Filed 07/21/21 Entered 07/21/21 15:57:57   Desc Main
                            Document      Page 14 of 14



                    WEBBANK/FINGERHUT
                    6250 RIDGEWOOD ROAD
                    SAINT CLOUD MN 56303


                    WESTCREEK FI
                    4951 LAKE BROOK DR
                    GLEN ALLEN VA 23060


                    WESTERN GOVERNO
                    300 CHATHAM AVENUE
                    ROCK HILL SC 29731


                    WISCONSIN CHEESEMAN
                    PO BOX 1
                    MADISON WI 53782
